On Petition for Rehearing.
PER CURIAM.
[6] On this petition for rehearing, it is urged that we have failed to fully consider the claim of the appellants that the *469sale of the property of the ‘Des Moines Company to the Minneapolis Company was the physical property only, and was not intended by the stockholders to include the cancellation or satisfaction of the indebtedness owing for rent by the Minneapolis Company. This, for the reason, it is claimed, that notice of the meeting given to the Des Moines stockholders, at which meeting the sale was authorized, did not disclose to such'stockholders, nor was it ever disclosed, that it was intended to sell property other -than the physical property of the Des Moines Company. We fully appreciated the appellants’ claims, but, as stated in our opinion, we think that the agreement for the sale of the property of the Des Moines Company to the Minneapolis Company met the approval of the stockholders. It was intended to convey, not only the physical property as such, but the stockholders intended to convey the arrears of rent or earnings. When the directors released and discharged the Minneapolis Company from the payment of “any and all amounts which may then be due and owing from the Minneapolis Company to the Des Moines Company,” it acted with full authority of the stockholders, duly granted, to convey such assets or property of that company.
Motion for rehearing denied.